Parker and Mitchell, JJ.
(dissenting in part) — - We concur in the foregoing opinion in so far as it. holds Stringer liable for all monies received by him,, and in so far as it holds the surety company for all monies collected by Stringer while he was sheriff, but. dissent from the foregoing opinion in so far as it holds that the surety company is liable for any portion of the monies collected by Stringer after he ceased to be= sheriff.
*301The official bond of Stringer was executed by him and the surety company at the beginning of and for the 1919-1920 term here in question, and was conditioned, so far as we need here notice its terms, that “said Stringer shall faithfully pay over according to law all monies which shall come into his hands by virtue of his office as county sheriff of King County, Washington.” It seems to us it needs but little argument to demonstrate that the surety company was not bound to make good any sums of money which Stringer collected after he ceased to be sheriff. No decision has come to our notice holding to the contrary under circumstances such as we have in this case. A similar problem was presented to the court of appeals of Missouri in the case of State v. Dailey, 4 Mo. App. 172, wherein presiding Judge Lewis, speaking for the court, very pertinently observed:
“As to the money received by Dailey when no longer in office there could be no liability on his official bond. It was not received ‘by virtue of his office,’ for office he had none. If he could collect by that right a month after his term, he might do so with equal propriety twenty years later. The sureties would thus be held to guarantee his conduct for the remainder of his life, instead of a definite period fixed by law and by the terms of their bond. Moss v. The State, 10 Mo. 338; The State v. Grimsley, 19 Mo. 178.”
In People v. Toomey, 122 Ill. 308, 13 N. E. 521, the supreme court of Illinois expressed the same view upon a like problem, citing a number of authorities in support thereof. Our own decision in King County v. Ferry, 5 Wash. 536, 32 Pac. 538, 34 Am. St. 880, 19 L. R. A. 500, contains observations supporting this conclusion..
We are of the opinion that the judgment of the trial court should be in all things affirmed.
Main, C. J., concurs with Parker and Mitchedl, JJ.